                            **NOT PRINTED FOR PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

STEVIE WYRE                                       §

VS.                                               §                   CIVIL ACTION NO. 9:17cv7

UTMB, ET AL.                                      §

                ORDER OVERRULING OBJECTIONS AND ACCEPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Stevie Wyre, an inmate at the Eastham Unit, proceeding pro se and in forma

pauperis, brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed with prejudice as frivolous and for

failure to state a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes plaintiff’s objections are without merit. As

the Magistrate Judge found in his report, plaintiff’s claims do not amount to a constitutional

violation. Plaintiff’s allegations do not rise to the level of egregious intentional conduct necessary

to satisfy the deliberate indifference standard. See Gobert v. Caldwell, 463 F.3d 339, 351 (5th Cir.
2006). Thus, plaintiff’s complaint is frivolous and fails to state a claim upon which relief may be

granted.

                                           ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED.

A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

           So ORDERED and SIGNED March 6, 2020.




                                                    ____________________________
                                                     Ron Clark, Senior District Judge




                                                2
